986 F.2d 1417
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Leon WHITE, Petitioner-Appellant,v.Donald J. GEE;  John L. Fitzgerald, Respondents-Appellees.
No. 92-7050.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 22, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-92-1024-AM)
Robert Leon White, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Leon White seeks to appeal the district court's order dismissing without prejudice his petition under 28 U.S.C. § 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  White v. Gee, No. CA-92-1024-AM (E.D. Va.  Sept. 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED